Opinion by
Orlady, J.,
On August 31, 1894, the appellant qualified as administrator of the estate of Thomas Radigan and filed his account one year thereafter. This account was referred to an auditor who filed his report on November 4, 1896, which was confirmed by the court on March 30, 1897, with an order directing the administrator to pay out in accordance therewith.
On January 16, 1899, the administrator presented his petition to the orphans’ court praying that the account should be referred back to the auditor, “ for the purpose of considering the allowance of collateral inheritance tax.” After hearing, the court refused thus to refer the report of the auditor, and from this order the present appeal is taken. The case is submitted on the printed paper-books without oral argument. The appellant is a member of the bar and had control of his own case before the auditor and court below.
The order of which complaint is made is one resting in the sound discretion of the court, and from the record it is apparent that the delay in having the alleged dispute promptly disposed of was due to the remissness of the appellant, and that this appeal was sued out merely for delay is as free from doubt. The order of the court below is affirmed, the costs to be paid by the appellant. As further costs, an additional attorney fee of §25.00 is awarded the appellee, and damages at the rate of six per centum per annum in addition to lawful interest.